            Case 1:13-cv-01174-VSB Document 224
                                            223 Filed 06/04/20
                                                      06/03/20 Page 1 of 2
                        U.S. COMMODITY FUTURES TRADING COMMISSION
                                                              th
                                           140 Broadway, 19 Floor
                                          New York, New York 10005
                                          Telephone: (646) 746-9700
                                          Facsimile: (646) 746-9940
                                                www.cftc.gov


 Division of
Enforcement
                                                            June 3, 2020

  Filed on ECF

  The Honorable Vernon S. Broderick
  United States District Court
  Southern District of New York
  Thurgood Marshall United States Courthouse
                                                                        6/4/2020
  40 Foley Square, Room 415
  New York, NY 10007

  RE:     U.S. Commodity Futures Trading Commission v. William Byrnes, et al., 13 Civ. 1174 (VSB)

  Dear Judge Broderick:

           We are counsel for Plaintiff U.S. Commodity Futures Trading Commission (the “Commission”)
  in the above-referenced matter. We write to advise the Court that the Commission’s Division of
  Enforcement (the “Division”) and Defendants William Byrnes, Christopher Curtin, and the New York
  Mercantile Exchange, Inc. (the “Settling Defendants”) have reached an agreement in principle that would
  resolve Plaintiff’s claims against them. 1 The proposed consent order would be submitted for Your
  Honor’s consideration upon receipt of Commission approval.

           The Commission is an independent federal regulatory agency charged with the responsibility for
  administering and enforcing the provisions of the Commodity Exchange Act, as amended, 7 U.S.C. §§ 1
  et seq., and the Regulations promulgated thereunder, 17 C.F.R. §§ 1 et seq. Although the Commission
  prosecutes actions through its Division of Enforcement, the Division itself does not possess independent
  settlement authority. Rather, the Division presents executed offers of settlement with its recommendation
  to the agency’s Commissioners for the Commission’s approval. See, e.g., 17 C.F.R. § 10.108.

          Accordingly, to avoid the unnecessary expenditure of resources and to give the Division time to
  present the proposed settlement to the Commission and obtain its approval, Plaintiff and Settling
  Defendants respectfully request that the Court stay the case and adjourn all pretrial deadlines and the trial
  date. Defendant Eibschutz joins in the request for a stay. The parties propose to submit a status report on
  or before July 31, 2020, advising the Court with respect to: (i) the status of the Commission’s review and
  approval of the proposed settlement with the Settling Defendants; and (ii) the status of any settlement
  discussions between Plaintiff and Defendant Eibschutz; and (iii) a proposed revised pre-trial schedule and
  request to set a trial date, as appropriate.




  1
     The proposed settlement would substantially narrow the scope of the trial, but would not resolve the
  litigation in its entirety because it does not cover the aiding and abetting claim against Defendant Ron
  Eibschutz. The court previously granted Plaintiff’s motion for partial summary judgment as to
  Eibschutz’s liability for aiding and abetting the violations by Byrnes and Curtin, “to the extent that such
  violations are found at trial.” CFTC v. Byrnes, 2019 WL 4515209, at *12 (S.D.N.Y. Sept. 19, 2019).
        Case 1:13-cv-01174-VSB Document 224
                                        223 Filed 06/04/20
                                                  06/03/20 Page 2 of 2
The Honorable Vernon S. Broderick
June 3, 2020
Page 2

                                    Respectfully submitted,

                                    /s/ Patryk J. Chudy

                                    Patryk J. Chudy



cc:   All Counsel (by ECF)
